Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
1.	Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0261569 to Fonseca et al. (“Fonseca”) in view of US 4,655,162 to M. Kameyama (“Kameyama”).
	With regard to Claims 1, 5, and 9, Fonseca teaches a substrate processing apparatus comprising a substrate holder, a rotary driver configured to rotate the substrate holder around a rotation axis, a processing liquid nozzle, and a gas nozzle (see Abstract; FIG. 8; ¶ [0032]).  According to Fonseca, the liquid nozzle ejects a processing liquid toward a peripheral portion of the substrate, and the gas nozzle concurrently ejects a gas in the direction of the processing liquid (see FIG. 8; ¶ [0034]).
	Fonseca does not expressly teach alteration of the flight trajectory of the processing liquid.  Kameyama is similarly directed to semiconductor processing devices and teaches agitation of a process liquid via introduction of a gas in order to realize such advantages as improved process time, uniformity of processing, and reproducibility of results (see Abstract; Col. 5, Lns. 6-8 and 61-62).  According to Kameyama a gas is commingled with processing liquid in order to achieve desired agitation (see Col. 6, Lns. 23-24).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have configured the device of Fonseca to eject gas into the processing liquid via the gas nozzle in order to agitate the liquid in pursuit of the advantages disclosed by Kameyama, and in doing so, to have necessarily altered the trajectory of the liquid.
	With regard to Claim 2, Fonseca teaches the gas nozzle is located closer to a center of the substrate than the liquid nozzle (see FIG. 8).
	With regard to Claims 4 and 12-13, Fonseca teaches a gas nozzle direction adjustment mechanism configured to change an orientation of the gas nozzle (see FIG. 8; ¶ [0051]).
	With regard to Claim 10, Fonseca teaches gas nozzles ejection ports with an elongated shape (see ¶ [0047]).
	With regard to Claims 14-15, Fonseca teaches a controller to control liquid and gas delivery and adjustment of nozzle angles (see ¶¶ [0043], [0055]).
	With regard to Claims 3 and 11, Fonseca is directed to rinsing and drying operations.  To the extent that the nozzle disclosed by Fonseca is not inherently capable of supplying a heated gas (see MPEP § 2114), it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have employed heated gas in order to improve drying characteristics of the device.
	With regard to Claims 6-8, Fonseca does not expressly teach the claimed angle relationships; however the reference teaches that control and adjustment of nozzle angles are result-effective parameters improvable by experimentation and optimization (see ¶¶ [0012], [0048], [0051], [0055]).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have employed the claimed nozzle angles throughout the course of routine experimentation and optimization as instructed by the reference.


Response to Arguments
	Applicant’s arguments filed 29 June 2022 have been fully considered but are moot in view of the new grounds of rejection presented herein in response to the claims as amended.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael P Rodriguez whose telephone number is (571)270-3736. The examiner can normally be reached 9:00 - 6:00 Eastern M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tim Meeks can be reached on 571-272-1423. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Michael P. Rodriguez/Primary Examiner, Art Unit 1715